                                                                                   DISTRICT OF OREGON
                                                                                       FILED
                                                                                     February 02, 2021
                                                                                Clerk, U.S. Bankruptcy Court



         Below is an order of the court.




                                                                _______________________________________
                                                                           DAVID W. HERCHER
                                                                          U.S. Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF OREGON


 In re                                            )
                                                  ) Case No.      20-33477-dwh7
 Christopher R Mackenzie
 Elizabeth L Mackenzie                            )
                                                  ) Trustee's Objections to Claimed
                                                  ) Exemptions, and Order Thereon
                                                  )
 Debtor(s)                                        )

 The trustee, Rodolfo A Camacho                                 , objects to the debtor(s)’ claim of
 exemption in the following property under the provisions of 11 U.S.C. § 522(1) and FRBP 4003:
 Homestead Exemption 11 U.S.C. 522(d)(1)




 and requests an order that each be disallowed for the following reasons:
 Debtor had sold their residence 9 weeks prior to filing their bankruptcy.




 Date:      02/01/2021                               /s/ Rodolfo Camacho
                                                                         Trustee
752.20 (12/1/2018)                         Page 1 of 2


                           Case 20-33477-dwh7        Doc 12    Filed 02/02/21
IT IS ORDERED, AND NOTICE IS GIVEN, that the debtor(s)’ claim of exemption in the property named
above will be disallowed pursuant to the trustee's objection, without further order of the court, unless
within 23 days of the most recent date included in the “Filed” stamp above, the debtor(s):

   1) files a written request for a hearing, setting forth the specific grounds for the hearing, with the clerk
      at 1050 SW 6th Ave. #700, Portland OR 97204 or 405 E 8th Ave. #2600, Eugene OR 97401; and

   2) serves the request on the trustee at: Rodolfo Camacho, Trustee
       2755 Commercial St SE, 101-340, Salem, OR 97302                                                      _.


                                                     ###




752.20 (12/1/2018)                          Page 2 of 2


                           Case 20-33477-dwh7          Doc 12     Filed 02/02/21
